DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 6/30/2022 is acknowledged.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “wherein the first consumable material has been pascalized via application of a high pressure to said first container.” The claim sets forth a problem to be solved and results obtained without the necessary steps or structure to obtained the claimed results. A person of ordinary skill in the art would not know from the claim terms how to achieve sufficiently high pressure for pascalization without the necessary structure to do so. MPEP 2173.05(g)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saveliev (US 20100308078 A1).
Claim 1, Saveliev discloses a first container (100, 102, 104) including a first consumable material; a second container (100, 102, 104) including a second consumable material; 
a mixing block (45; Paragraph 37) arranged in fluid communication with said first container, said second container, and the distribution device (20), such that a mixture of said first consumable material and said second consumable material is formed within said mixing block; and 
at least one pump (12, 14) operably coupled to said first container, said second container, and the distribution device.

Claim 3, Saveliev discloses wherein said at least one pump is a diaphragm pump (12, 14) operable via a compressed gas (Paragraph 29-31).

Claim 4, Saveliev discloses wherein said system is operable to mix said first consumable material and said second consumable material in real time (45; paragraph 37).

Claim 5, Saveliev discloses wherein said first consumable material is provided to said mixing block at a first flow rate and said second consumable material is provided to said mixing block at a second flow rate (50; FIG 9; Paragraph 38).

Claim 6, Saveliev discloses wherein said first flow rate and said second flow rate are different (50; FIG 9; Paragraph 38).

Claim 7, Saveliev discloses wherein said first flow rate and said second flow rate are the same (50; FIG 9; Paragraph 38).

Clam 8, Saveliev discloses wherein said first flow rate and said second flow rate are independently controllable (50; FIG 9; Paragraph 38).

Claim 9, Saveliev discloses wherein at least one of said first flow rate and said second flow rate is controlled by a flow regulation device (50; FIG 9; Paragraph 38).

Claim 10, Saveliev discloses wherein said flow regulation device includes a set screw (50; FIG 9; Paragraph 38).

Claim 11, Saveliev discloses wherein said first consumable material is a mixer and said second consumable material is an alcohol complementary to said mixer (Paragraph 2, 39).

Claim 12, Saveliev discloses wherein said container assembly is configured to store a plurality of servings of said first consumable material (100, 102, 104; Paragraph 48-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saveliev as applied to claim 1 above, and further in view of Trahan (US 20130078339 A1).
Claim 2, Saveliev substantially discloses the apparatus as claimed above but is silent on wherein said first consumable material has been pascalized via application of a high pressure to said first container.
Trahan teaches pascalized consumable material via application of high pressure (Paragraph 2-5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saveliev with pascalized consumable material as taught by Trahan in order to eliminate biological contamination for foodstuffs for human consumption, thereby reducing spoilage and degradation of foodstuffs.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754